Citation Nr: 1753421	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-46 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from July 1978 to January 1986 and subsequent service in the Reserve.  In July 2013, he testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In July 2015, the Board remanded the case for additional development, which has been accomplished and the Agency of Original Jurisdiction (AOJ) substantially complied with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for appellate consideration.

The Board also notes that the Veteran has appealed the issues of (1) whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder; (2) whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder; (3) entitlement to an increased rating for left foot hallux valgus; (4) entitlement to an increased rating for right foot hallux valgus; and (5) service connection for sleep apnea.  In his substantive appeals (VA Form 9s), he requested a hearing before the Board.  As the hearing request is still pending, these issues are not ripe for adjudication.  


FINDING OF FACT

The Veteran's currently-diagnosed pes planus was not incurred in service and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  However, pes planus is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, pes planus is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Initially, the Board notes that the Veteran has a current diagnosis of pes planus.  See March 2017 VA examination report. Next, and upon review of the evidence of record, lay and medical, pes planus was not incurred in service and is not related to service.

Specifically, service treatment records show that the Veteran had foot surgery in January 1982 for a painful bunion on his right foot.  The diagnosis was hallux valgus, for which he has already been granted service connection benefits.  The remaining service treatment records do not indicate a diagnosis or treatment for flat feet.  Therefore, a chronic foot disorder was not reflected in the service treatment records.

Post-service private treatment records include a December 2007 orthopedic consultation from Dr. J.D.  At that time, the doctor diagnosed the Veteran with pes planus on the right foot; however, an opinion as to the etiology of the pes planus was not provided.  The Veteran underwent two examinations in June 2014 and June 2015 but no response was provided by the examiners as to whether he had flat feet.

In a March 2017 VA examination, the examiner diagnosed pes planus (flat feet) with an initial diagnosis in 2000.  The examiner stated that there was no evidence during service to support complaints of flat feet.  Further, the Veteran's complaints of foot pain in service were focused on hallus vargus.  Additionally, the examiner noted that flat feet were first discussed in 2005 (actually 2007), during an orthopedic consultation.  For these reasons, the examiner opined that the Veteran's disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds the March 2017 VA medical opinion to be probative as to whether the Veteran's pes planus is related to service.  The examiner reviewed and discussed the relevant evidence of record, to include service treatment records and post-service treatment records, performed a physical examination of the feet, and provided an opinion supported by a well-reasoned rationale. There is no contradictory medical evidence of record.

The Board has also considered the Veteran's statements regarding his belief that pes planus is related to service.  However, contrary to his statements, the medical evidence shows a lack of persistent symptomatology since service discharge as he was first noted to have pes planus in 2007, many years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of pes planus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  His foot disorder is medically complex disease processes because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Based on the evidence of record, both lay and medical, the weight of the evidence is against a finding of relationship between the Veteran's currently-diagnosed pes planus and service.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for bilateral pes planus (flat feet) is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


